FILED
                                                                             United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                               Tenth Circuit

                              FOR THE TENTH CIRCUIT                                 October 5, 2016
                          _________________________________
                                                                                 Elisabeth A. Shumaker
                                                                                     Clerk of Court
TYLER J. MULLINS,

      Petitioner - Appellant,

v.                                                              No. 16-7025
                                                   (D.C. No. 6:15-CV-00235-RAW-KEW)
JOE ALLBAUGH, DOC Interim Director,                             (E.D. Okla.)

      Respondent - Appellee.
                      _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

Before KELLY, McKAY, and MORITZ, Circuit Judges.
                  _________________________________

       Oklahoma state prisoner Tyler Mullins seeks a certificate of appealability (COA)

to appeal the district court’s order dismissing Mullins’ 28 U.S.C. § 2254 petition as time-

barred. Because reasonable jurists wouldn’t find the correctness of the district court’s

procedural ruling debatable, we deny Mullins’ request for a COA and dismiss this matter.

       On December 22, 2002, Mullins pled guilty to first-degree murder, a violation of

21 Okla. Stat. Ann. § 701.7. On January 22, 2003, the state trial court sentenced Mullins

to life in prison without the possibility of parole. In a letter to the trial judge that was (1)

postmarked February 3, 2003; (2) received by the trial judge on February 5, 2003; and (3)



       *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value. See Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
filed with the clerk’s office on February 18, 2003, Mullins expressed a desire to withdraw

his plea.

       The trial court denied Mullins’ request, in part because Mullins failed to file his

letter within 10 days of sentencing. Mullins then appealed his conviction and sentence to

the Oklahoma Court of Criminal Appeals (OCCA). The OCCA dismissed the appeal on

May 7, 2003. In doing so, the OCCA cited Mullins’ failure to file a timely motion to

withdraw plea within 10 days of sentencing—a prerequisite for appealing his conviction

and sentence. See Okla. Ct. Crim. App. R. 4.2(A) (“In all cases, to appeal from any

conviction on a plea of guilty or nolo contendere, the defendant must have filed in the

trial court clerk’s office an application to withdraw the plea within ten (10) days from the

date of the pronouncement of the Judgment and Sentence . . . .”).

       More than a decade later, Mullins filed an application for post-conviction

relief with the state trial court. Mullins asserted that he was “denied an appeal

through no fault of his . . . own,” and was therefore entitled to an appeal out of time.

See Okla. Ct. Crim. App. R. 2.1(E)(1). In support, Mullins noted that on the day after

his sentencing hearing, he placed a letter expressing his desire to withdraw his plea in

the bars of his cell for jail staff to pick up. And he maintained there was nothing

more he could have done to comply with the 10-day filing deadline because he was

incarcerated.

       The trial court denied Mullins’ petition, and the OCCA affirmed.

Approximately one year later, Mullins filed a § 2254 petition in federal district court,

alleging that trial counsel was ineffective for, inter alia, “abandon[ing] [Mullins]

                                             2
during the 10-day window of appeal time” and thus depriving him of his right to a

direct appeal. App. 23.

       Oklahoma moved to dismiss Mullins’ petition as time-barred. It argued that

Mullins’ conviction became final 10 days after sentencing—i.e., on February 1,

2003—because Mullins failed to file a motion to withdraw his guilty plea within

those 10 days. Thus, Oklahoma reasoned, Mullins had one year, or until February 2,

2004, in which to file a § 2254 petition. See 28 U.S.C. § 2244(d)(1) (explaining that,

absent certain circumstances, one-year filing deadline for § 2254 petition runs from

date on which judgment became final by conclusion of direct review or by expiration

of time for seeking such review).1 Because Mullins didn’t file his petition until June

24, 2015, Oklahoma argued, the petition was untimely.

       Mullins responded by insisting that he did, in fact, file a motion to withdraw

his guilty plea within 10 days of sentencing. Mullins pointed out that, just one day

after his sentencing hearing, he placed his letter to the trial judge in the bars of his

jail cell for jail staff to pick up and mail. Besides, Mullins argued, even if he didn’t

file his motion within 10 days of sentencing, trial counsel provided ineffective

assistance by failing to “communicate with [Mullins] during that 10-day period.”

App. 50. Thus, Mullins reasoned, he’s entitled to an appeal out of time. And because

       1
         February 1, 2003, was a Saturday. Thus, Mullins actually had until Monday,
February 3, 2003, in which to timely file a motion to withdraw plea. See Okla. Ct.
Crim. App. R. 1.5. Contrary to Oklahoma’s assertion and the district court’s finding,
Mullins had until February 4, 2004—not February 2, 2004—to file his § 2254
petition. See Harris v. Dinwiddie, 642 F.3d 902, 907 n.6 (10th Cir. 2011).


                                             3
§ 2244(d)(1)(A)’s one-year clock would restart upon the conclusion of that appeal,

see Jimenez v. Quarterman, 555 U.S. 113, 119 (2009), Mullins argued that his § 2254

petition isn’t time-barred.

       Alternatively, Mullins asserted that he’s entitled to equitable tolling of

§ 2244(d)(1)’s one-year period. See Loftis v. Chrisman, 812 F.3d 1268, 1272 (10th

Cir. 2016) (“The statutory limitations period may be equitably tolled if the petitioner

‘diligently pursues his claims and demonstrates that the failure to timely file was

caused by extraordinary circumstances beyond his control.’” (quoting Marsh v.

Soares, 223 F.3d 1217, 1220 (10th Cir. 2000))). But rather than providing specific

facts or legal authorities that might support this assertion, Mullins merely asked for

an evidentiary hearing where he could “present facts showing diligence and

extraordinary circumstances.” App. 52.

       The federal district court granted Oklahoma’s motion to dismiss Mullins’

petition as untimely. First, the court ruled that Mullins isn’t entitled to equitable

tolling because Mullins “provided no specificity regarding the alleged lack of access

and the steps he took to diligently pursue his federal claims.” App. 60 (quoting Miller

v. Marr, 141 F.3d 976, 978 (10th Cir. 1998)). Second, it ruled that Mullins “failed to

make a ‘substantial showing of the denial of a constitutional right.’” Id. at 60–61

(quoting 28 U.S.C. § 2253(c)(2)). Thus, the district court dismissed Mullins’




                                            4
petition.2 Finally, because the district court found that reasonable jurists wouldn’t

debate whether Mullins’ “petition states a valid claim of the denial of a constitutional

right” or “whether the district court was correct in its procedural ruling,” it also

refused to grant Mullins a COA. Slack v. McDaniel, 529 U.S. 473, 484 (2000).

      Mullins now seeks to appeal the district court’s order dismissing his § 2254

petition. But first, he must demonstrate that he is entitled to a COA. And because the

district court dismissed Mullins’ petition on both substantive and procedural grounds,

we may grant Mullins a COA only if he demonstrates that (1) “reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or

wrong”; and (2) “jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Id.

      Mullins first challenges the district court’s procedural ruling, i.e., its finding

that Mullins’ petition is time-barred under § 2244(d)(1)(A). In support, Mullins

advances two general arguments.

      First, Mullins asserts that he is entitled to an appeal out of time, either because

he filed a timely motion to withdraw plea by placing his letter in the bars of his jail

cell on the day after sentencing,3 or because he “received ineffective assistance of


      2
         The district court didn’t address Mullins’ argument that trial counsel’s
alleged ineffectiveness entitled him to an appeal out of time and a new one-year
clock under Jimenez, 555 U.S. at 119.
       3
         To the extent that Mullins asserts he timely filed his motion to withdraw plea,
he is essentially arguing that the OCCA erred in concluding he failed to comply with
Okla. Ct. Crim. App. R. 4.2(A)’s 10-day filing deadline. But a “state court’s
interpretation of state law . . . binds a federal court sitting in habeas corpus.”
Bradshaw v. Richey, 546 U.S. 74, 76 (2005). Accordingly, the OCCA’s resolution of
                                             5
counsel in handling his right to a direct appeal in state court.” Aplt. Br. 21. And the

conclusion of such an out-of-time appeal, Mullins points out, would restart

§ 2244(d)(1)(A)’s one-year clock under Jimenez, 555 U.S. at 119.

      But even assuming that trial counsel was ineffective, this argument conflates

the 10-day period for filing Mullins’ motion to withdraw plea, see Okla. Ct. Crim.

App. R. 4.2(A), with the one-year time period for filing his § 2254 petition, see

§ 2244(d)(1). If trial counsel was ineffective, that might provide an explanation for

Mullins’ failure to file a motion to withdraw plea within 10 days of sentencing. But it

doesn’t provide an explanation for his failure to file his federal habeas petition within

a year after his Oklahoma conviction became final. And it’s Mullins’ failure to

comply with § 2244(d)(1)(A)—not his failure comply with Okla. Ct. Crim. App. R.

4.2(A)—that triggered the district court’s decision to dismiss Mullins’ habeas

petition as time-barred. Thus, Mullins’ reliance on Jimenez is misplaced.

      Second, Mullins argues that he is entitled to equitable tolling or, in the

alternative, an evidentiary hearing. Aplt. Br. 30–32. But Mullins fails to point to any

specific facts that would entitle him to such tolling. True, he alleges that he went

“through at least five lawyers, one of whom sat on the case for many years and was

eventually disbarred.” Aplt. Br. 31. Yet Mullins doesn’t say when he hired these

lawyers. And even assuming he hired them before § 2244(d)(1)’s one-year time limit


this question is controlling. Cf. Loftis, 812 F.3d at 1272 (holding that federal district
court correctly deferred to “OCCA’s conclusion that [p]etitioner’s state post-
conviction appeal was untimely as a matter of state law”).

                                            6
expired, Mullins doesn’t articulate how that satisfies Loftis’ two-part test. See 812
F.3d at 1272. Nor does he cite any authority that indicates a district court must hold

an evidentiary hearing if, even assuming the truth of a petitioner’s factual allegations,

the petitioner still wouldn’t be entitled to relief. Accordingly, we find Mullins’

tolling argument inadequately briefed and decline to address it. See Fed. R. App. P.

28(a)(8)(A) (requiring argument section of appellant’s brief to contain “appellant’s

contentions and the reasons for them, with citations to the authorities and parts of the

record on which the appellant relies”); Bronson v. Swensen, 500 F.3d 1099, 1104

(10th Cir. 2007) (explaining that court routinely declines to consider inadequately

briefed arguments).

      In short, we agree with the district court that Mullins’ petition is time-barred.

And because reasonable jurists wouldn’t debate the correctness of this procedural

ruling, we need not address whether reasonable jurists would debate the correctness

of the district court’s assessment of Mullins’ constitutional claims. See Slack, 529
U.S. at 484. Accordingly, we deny Mullins’ request for a COA and dismiss this

matter.


                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge




                                            7